DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         WILFRED LOUIS a/k/a VALNESS JEAN-CHATTLES,
                          Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-2612

                               [March 7, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 05-3697CF10B.

   Wilfred Louis a/k/a Valness Jean-Chattles, Mayo, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Wilfred Louis appeals the summary denial of a rule 3.850 motion for
postconviction relief. We agree with appellant that the trial court erred in
denying his claim of newly discovered evidence without an evidentiary
hearing. See Nordelo v. State, 93 So. 3d 178 (Fla. 2012); Barrow v. State,
940 So. 2d 1235 (Fla. 5th DCA 2006).

   Reversed and remanded for further proceedings.

MAY, DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.